DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 13, 2021 and December 22, 2020 were filed on and after the mailing date of the Application on June 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 28, 2021.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed June 28, 2022, with respect to claims 7-12, rejection under 35 USC § 112(b) for being indefinite for various terms have been fully considered and are persuasive in view of the amendments.  The rejection under 35 USC § 112(b)  of claims 1-20 has been withdrawn. 

Applicant’s arguments, see Remarks pages 9-12, filed June 28, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 as being unpatentable over Kronfeld et al. (U.S. Patent 10175353B2) hereinafter "Kronfeld" in view of Cornell et al. (U.S. Patent Application Publication 2020/0035028A1) hereinafter “Cornell”, and further in view of Gupta et al. (U.S. Patent Application Publication No. 2015/0285952A1) hereinafter "Gupta" have been fully considered but they are not persuasive. Applicant submits (Remarks pages 9-10): “In the Office action, it is alleged that Kronfeld discloses, "receiving, from the user input system, a weather [replay] request." This allegation is factually erroneous. There is no teaching whatsoever in Kronfeld of displaying the weather data in response to a user input request nor is there any suggestion that the system of Kronfeld would be improved by such. Indeed, as previously pointed out, the purpose of Kronfeld is to enhance the airborne weather radar data by using externally sourced weather data; to this end, a user input is neither required nor advantageous”. Examiner respectfully disagrees. First, the Office Action does not rely upon Kronfeld “receiving, from the user input system, a weather replay request” but “receiving, from the user input system, a weather request” thus the argument appears to attack references individually where the rejections are based on combinations of references. Second, even considering the presented argument it is factually inaccurate. It is respectfully requested to fully consider the references in their entirety as potentially teaching all or part of the claimed invention. In this case Applicant’s statement “There is no teaching whatsoever in Kronfeld of displaying the weather data in response to a user input” is factually incorrect (see Kronfeld column 17 lines 40-46: “In some embodiments, the process 600 may further include receiving input from a pilot of the aircraft 100 to change or update route data, receive confirmation of a change in the route of the aircraft 100, and other data to identify one or more weather threats and weather conditions beyond the range of the antenna 410 of the aircraft 100” 19 lines 35-37: “In some embodiments, weather radar data is received from an external source for a particular area based on a user input”) cited above portions are interpreted by the Examiner as “displaying the weather data in response to a user input”. Applicant further attacks Kronfeld “It is additionally alleged that Kronfeld discloses constructing a weather loop responsive to the weather [replay] request,' by extracting time-stamped 3D weather data from the memory buffer. Yet, it is readily admitted in the Office action that Kronfeld does not teach a memory buffer configured to store, for a duration of time referred to as a time stamp, nor does Kronfeld teach storing the time-stamped 3D weather data in the memory buffer. As such, it is factually erroneous to allege that Kronfeld can construct a weather loop by extracting time-stamped 3D weather data from a memory buffer that does not even exist. 
Even though Examiner admits that “Kronfeld does not teach  a memory buffer configured to store, for a duration of time referred to as a time span” this admission is made only in reference “a duration of time referred to as a time span” as a characteristic of storing itself. Contrary to the Applicant’s allegation Kronfeld teaches “memory buffer configured to store the time-stamped 3D weather data in the memory buffer” (see Kronfeld column 9 lines 51-62: “In some embodiments, the memory 404 may be capable of storing in a readily addressable and rapidly retrievable manner multiple sets of weather data resulting from multiple antenna sweeps at different angles, although a single scan of data may also be used in some embodiments. The memory 404 may also include a three-dimensional storage buffer for storing weather radar parameters according to X, Y, and Z coordinates according to one embodiment. The memory 404 may further store weather data received from external sources, such as the terrestrial station 220. The storage of radar data and the form of the weather data stored therein is not disclosed in a limiting fashion”. Column 11 lines 21-24: “The weather data may include a time of sensing data, such as a time stamp, and motion vector data (e.g., individual weather cell and average motion vector data) for temporal and spatial correlation (e.g., NEXRAD data)”). Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. In that the cited portions of Kronfeld fully represent contested limitations as best understood by the Examiner. 
Applicant further alleges “Furthermore, as the independent claims make quite clear, the weather data loop, which is constructed by extracting time-stamped 3D weather data from the memory buffer, is rendered as a simultaneously and continuously replaying overlay, on the display of the real-time 3D weather data. In the Office action, it is alleged that Kronfeld, at col. 6, 11. 31-34, somehow discloses this feature”. Here again Applicant is mixing the features that Examiner relies upon by citing Kronfeld with features that Examiner does not rely upon in combining the references. Examiner does not rely upon Kronfeld to teach “the weather data loop is rendered as a simultaneously and continuously replaying overlay”. Examiner specifically states in the Office Action that Kronfeld teaches “generating display instructions to render the weather data loop on the display of the real-time 3D weather data (Kronfeld column 6 lines 31-34: “configure the collected data for display and to provide the data to the weather radar system 202 to be processed and used to control aspects of the weather radar system 202”)”. Even if assume that the cited portion not fully discloses said limitation the other portions of Kronfeld shown above fully support the Examiner’s interpretation of this claim limitation and Kronfeld teachings. 
Applicant’s argument against Cornell is based on allegation that “Cornell does not specifically disclose "time-stamped 3D weather data"”. Examiner respectfully disagrees. In Cornell’s claim 2 directly refers to “the weather radar data is for a previous time, and wherein the computer-implemented method further comprises:
retrieving additional weather radar data from the weather radar, wherein the additional radar data is for a current time”, that suggests that system and method of Cornell distinguish between weather data in relation of time that signifies time stamping the data as interpreted by the Examiner.
Applicant’s argument against Cornell is based on allegation that “Playing frames of weather data in sequence is not remotely synonymous with rendering a weather data loop, as a simultaneously and continuously replaying overlay, on the display of the real-time 3D weather data”. Applicant reminded that the Office Action does not rely upon Gupta to teach “rendering a weather data loop, as a simultaneously and continuously replaying overlay, on the display of the real-time 3D weather data” but just to teach “weather replay” that in combination with teachings of Kronfeld and Cornell will result in the said limitation. The motivation to combine said references features are presented in the Office Action. 
Based on the statements above the rejection of claims 1-20 under 35 USC § 103 as being unpatentable over Kronfeld in view of Cornell, and further in view of Gupta is respectfully maintained.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronfeld in view of Cornell, further in view of Gupta.
Regarding claim 1, Kronfeld teaches an aircraft, comprising: a three-dimensional (3D) weather radar system for sensing real-time 3D weather data within a 3D volume (Kronfeld Abstract: “a weather radar system onboard the aircraft”; column 8 lines 22-24: “weather cells identified in a series of radar volume scans. Individual weather cells may be, for example, 3-D regions of significant reflectivity”; column 10 line 60-61: “a 3-D weather profile of the weather near the aircraft”); 
a memory buffer communicatively coupled to the 3D weather radar system, for storing the real-time 3D weather data (Kronfeld column 9 lines 12-14: “The weather radar system 202 may further include a processing circuit 204 including a processor 402 and a memory 404, one or more displays”), as time-stamped 3D weather data (Kronfeld column 11 lines 21-22: “The weather data may include a time of sensing data, such as a time stamp”); and 
a 3D weather display system communicatively coupled to the 3D weather radar system and the memory buffer, the 3D weather display system on-board the aircraft (Kronfeld column 9 lines 12-14: “The weather radar system 202 may further include a processing circuit 204 including a processor 402 and a memory 404, one or more displays”; column 4 lines 20-23: “For example, the flight displays 104 may include a display configured to display a two-dimensional (2-D) image, a three dimensional (3-D) perspective image of terrain and/or weather information”) comprising: 
a display device for displaying the real-time 3D weather data (Kronfeld column 4 lines 20-23: “For example, the flight displays 104 may include a display configured to display a two-dimensional (2-D) image, a three dimensional (3-D) perspective image of terrain and/or weather information”); 
a user input system (Kronfeld column 21 lines 1-2: “hardware implementations, and/or equipment for receiving manual inputs”); and 
a processor communicatively coupled to the display device and the user input system (Kronfeld column 9 lines 12-14: “The weather radar system 202 may further include a processing circuit 204 including a processor 402 and a memory 404, one or more displays”), the processor for: 
receiving, from the 3D weather radar system, the real-time 3D weather data within a 3D volume (Kronfeld Abstract: “processor configured to acquire first weather data for a first area extending from an aircraft from a weather radar system onboard the aircraft); 
instructing the display device to display the real-time 3D weather data (Kronfeld Abstract: “The processor is further configured to generate display data for display based on the correlated weather data where the display data is for a display area at least partially defined by the first and second areas, and provide the display data to a display system”); 
receiving, from the user input system, a weather request (Kronfeld column 6 lines 62-65: “the weather radar system 202 may request or direct that the terrestrial station 220 and the other aircraft 230, 240 direct a scan towards weather that is of interest to the aircraft 100”) instructing the display device to display the real-time 3D weather data (Kronfeld Abstract: “The processor is further configured to generate display data for display based on the correlated weather data where the display data is for a display area at least partially defined by the first and second areas, and provide the display data to a display system”); 
constructing a weather data loop responsive to the weather request, by extracting time-stamped 3D weather data from the memory buffer (Kronfeld column 6 lines 21-24: “Data from the aircraft sensors 203 may be output to the processing circuit 204 for further processing and display, for input to the weather radar system 202”; column 11 lines 21-22: “The weather data may include a time of sensing data, such as a time stamp”); and 
generating display instructions to render the weather data loop on the display of the real-time 3D weather data (Kronfeld column 6 lines 31-34: “configure the collected data for display and to provide the data to the weather radar system 202 to be processed and used to control aspects of the weather radar system 202”); and 
the display device, responsive to the display instructions, renders the weather data loop on the display of the real- time 3D weather data (Kronfeld column 4 lines 20-23: “For example, the flight displays 104 may include a display configured to display a two-dimensional (2-D) image, a three dimensional (3-D) perspective image of terrain and/or weather information”).
Kronfeld does not teach  a memory buffer configured to store, for a duration of time referred to as a time span; 
storing the time-stamped 3D weather data in the memory buffer;
weather replay; 
replay request that includes a selected subset of the 3D volume or a selected time frame from among the time span.
Cornell teaches a memory buffer configured to store, for a duration of time referred to as a time span (Cornell paragraph [0019]: “In some embodiments the database 106 may store the raw data 108 in a geographical hash storage system that enables quicker access to the raw data 108”; paragraph [0033]: “FIG. 3 illustrates a 4D AR-DWR visualization 300 in accordance with some embodiments illustrated in FIG. 3 is user 146, AR-DWR hardware 126, 4D AR-DWR visualization 302, time select 304 (time span), scene options 306, weather 308, real-world objects 310, weather alert 312, map 314”); 
storing the time-stamped 3D weather data in the memory buffer (Cornell paragraph [0026]: “In some embodiments the 2D objects 118 and/or the 3D objects 122 may be stored in a geographical hash storage system that enables quicker access that may enable the 4D AR-DWR visualization 132 to be updated in real time. In some embodiments, the weather alerts 142, 2D objects 118 and/or the 3D objects 122 are stored with a geographical hash to enable quicker retrieval”; paragraph [0033]: “Time select 304 may be a control 144, menu 140, or another interface device. Scene options 306 may be a control 144, menu 140, or another interface device. Weather 308 may be the same or similar as 3D weather display 134, which may be a rendering of 3D objects 122, Real-world objects 310 and map 314 may be objects that are real that the 4D AR-DWR visualization 300 are rendered around”);
request that includes a selected subset of the 3D volume or a selected time frame from among the time span (Cornell Paragraph [0030]: “In some embodiments, users 146 may share the 4D AR-DWR visualization 132 with a same set of coordinates, so that the 3D rendering of the 3D objects 122 is based on the same coordinate system. The feature 164 may include an area 166. The feature 164 may be an area of the 4D AR-DWR visualization 132 selected by the user 146. The features 164 may be stored using a geographical hash to enable quicker retrieval. In some embodiments, the feature 164 may be selected and changed into a weather alert 142” Examiner’s note: One skilled in the Art before the effective date of the claimed invention would appreciate that “the 4D AR-DWR visualization” implies the corresponding “time span” for the rendered data set; Claim 2: “retrieving additional weather radar data from the weather radar, wherein the additional radar data is for a current time; generating additional 2D polygons from the additional weather radar data; and sending the additional 2D polygons to the AR weather radar visualization system for the AR weather radar system to present additional 3D rendering of the additional 2D polygons, wherein the 2D polygons are generated a real-time threshold before the current time”; claim 11: “receiving a request from the AR weather radar visualization system for weather radar data within an area of a cube, wherein the area of the cube is within the area of coverage”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the aircraft taught by Kronfeld to include   a memory buffer configured to store, for a duration of time referred to as a time span; 
storing the time-stamped 3D weather data in the memory buffer;
request that includes a selected subset of the 3D volume or a selected time frame from among the time span taught by Cornell  in order “to provide information to the flight crew, thereby increasing visual range and enhancing decision-making abilities” (Kronfeld column 3 lines 52-54). As in the aircraft of Kronfeld, it is within the capabilities of one of ordinary skill in the art to include  a memory buffer configured to store, for a duration of time referred to as a time span; 
storing the time-stamped 3D weather data in the memory buffer;
request that includes a selected subset of the 3D volume or a selected time frame from among the time span taught by Cornell with the predicted result of increasing visual range and enhancing decision-making abilities of the crew as needed in Kronfeld.
Neither Kronfeld nor Cornell teach weather replay.
Gupta teaches weather replay (Gupta paragraph [0062]: “play button 416 plays map frames with current and predicted weather data. Forward/rewind button 418 permits user 102 to forward or replay map frames. Preferences 420, among other functionalities, allow users to choose weather data layers that are superimposed on map 400”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the aircraft taught in combination by Kronfeld and Cornell to include weather replaying of Gupta in order “to provide information to the flight crew, thereby increasing visual range and enhancing decision-making abilities” (Kronfeld column 3 lines 52-54). As in the aircraft taught in combination by Kronfeld and Cornell, it is within the capabilities of one of ordinary skill in the art to replay weather data as taught by Gupta with the predicted result of increasing visual range and enhancing decision-making abilities of the crew as needed in Kronfeld.

In regards of claim 2 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 1. 
Kronfeld further teaches to construct the weather data loop, the processor identifies, in the weather replay request, a spatial extent  and a duration of time and extracts the time-stamped 3D weather data from the memory buffer that matches the respective spatial extent and the respective duration of time (Kronfeld column 7 lines 54-58: “the weather data may include radar data containing any of the data types described herein, including location information, motion vector data, time of sensing information, or measured parameter values for a weather condition 390”; column 8 lines 29-36: “Weather components with calculated centroids may be vertically correlated into a cell with an established centroid. Such weather cell data may also include individual data points and trends for each weather cell. For example, current weather cell location may be provided with azimuth, range, direction, and speed information, such as a motion vector using polar and/or Cartesian coordinates along with an estimate of any tracking errors”; column 14 lines 12-14 and 17-19: “Processor 402 may also receive a temperature parameter 450, an azimuth 451, a location 452, a date 453, a time 454, and a flight plan 455… In some embodiments, parameters 450, 451, 452, 453, 454 and 455 may be computed by processor 402 using data stored in memory 404”). 

In regards of claim 3 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 2. 
Kronfeld further teaches the weather request further includes any of: a selected altitude and a selected point of view (Kronfeld column 4 lines 29-31: “Graphical representations of weather or terrain may include an indication of altitude of the weather or terrain or the altitude relative to an aircraft” column 6 lines 56-62: “In some embodiments, systems aboard the aircraft 100 and/or the other aircraft 230, 240 may scan in specific areas based on further processing and/or analysis of the received data. In some embodiments, the external source may request or direct the aircraft 100 and/or the other aircraft 230, 240 via the communication system 208 to scan in specific areas”).

In regards of claim 4 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 3. 
Kronfeld further teaches the display device further: displays the real-time 3D weather data using a first visualization format; and 
renders the weather data loop using a second visualization format that is different than the first visualization format (Kronfeld column 7 lines 54-66: “the weather data may include radar data containing any of the data types described herein, including location information, motion vector data, time of sensing information, or measured parameter values for a weather condition 390. The location information may be in, for example, a format based on azimuth, elevation, and range from the radar system or another fixed reference point, in a rectangular grid format, a polygon grid format, a georegistered format, or other format. In some embodiments, the information may be based on coordinates of vertices with reference to a grid (e.g., a latitude, longitude, and elevation grid). In some embodiments, the radar data may be based on a representation of range and azimuth”).

In regards of claim 5 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 4. 
Kronfeld further teaches a communications system communicatively coupled to the 3D weather display system, the communications system configured for receiving from each of an external source and an on-board source, data comprising, one or more of: the real-time 3D weather data, 3D traffic data, EVS data or any other sensor data (Kronfeld column 5 lines 63-67 and column 6 lines 1-2: “In some embodiments, the weather radar system 202 is configured to receive weather data via the communication system 208 and the processing circuit 204 from external systems, such as ground-based weather radar systems (e.g., the terrestrial station 220), satellite systems, and the systems of other aircraft (e.g., other aircraft 230, 240)”; column 4 lines 10-13: “the flight displays 104 may provide an output from an onboard aircraft-based weather radar system, LIDAR system, infrared system or other system on an aircraft”; column 12 lines 63-67: “the aircraft 100 may receive a new route or new directions from the terrestrial station 220 or another remote source. For example, communication system 208 may be configured to receive route data as part of the weather data transmitted by the terrestrial station 220”); and 
wherein the processor is further programmed for: 
determining a point of view of the external source, responsive to the data received via communication system (Kronfeld column 3 lines 5-12: “For example, components of the weather radar control system may be ground-based such that weather data may be acquired and/or processed on the ground and uplinked to display systems (e.g., built-in display, an electronic flight bag, tablet computer) on board an aircraft or otherwise communicated to an aircraft pilot for processing and/or analysis”; column 11 lines 65-67 and column 12 lines 1-2: “The correlation module 426 correlates the data from the two (or more) sources using relative position information contained within each data structure”; ); and 
modifying the real-time 3D weather data by the point of view of the external source; and generating instructions for the display device to integrate into the display of the real-time 3D weather data the received real-time 3D weather data, modified by the point of view of the external source (Kronfeld column 6 lines 29-42: “Data collected from external systems (e.g., the terrestrial station 220) may also be processed by the processing circuit 204 to configure the collected data for display and to provide the data to the weather radar system 202 to be processed and used to control aspects of the weather radar system 202. 
The weather radar system 202 may be a system for detecting weather patterns. Detected weather patterns may be communicated to the electronic display system 206 for display to the flight crew. Data received from an external station (e.g., the terrestrial station 220, a satellite system, the other aircraft 230, 240) may be displayed on the display system 206.”). 

In regards of claim 6 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 5. 
Kronfeld further teaches the processor is further programmed for: receiving first time stamped data from the external source; receiving second time stamped data from the on-board internal source (Kronfeld column 14 lines 40-43: “The weather data is packaged such that it can be correlated with radar return data acquired by a weather radar system onboard the aircraft 100. For example, the weather data may be associated with an identifier”; column 1 lines 19-22: “Weather radar systems, including those onboard an aircraft, may receive supplemental data from external sources to supplement the information captured by the onboard weather radar system”); and
integrating the first time stamped data and the second time stamped data into the weather data loop (Kronfeld column 10 lines 46-53: “In some embodiments, the processor 402 may merge or cross qualify portions, or ranges, of the radar returns or weather data of several different sources, including weather data from one or more remote sources (e.g., the terrestrial station 220, the satellite 310, the other aircraft 230, 240), so that a composite or fused image may be presented to the pilot based upon the several weather data sources”; column 13 lines 47-51: “Weather imaging module 430 may generally be configured to utilize weather data from radar return data 420 and remote source weather data 422 to provide individual, composite, fused, or overlay image data indicative of a weather condition for display on display”).


Regarding claim 7, Kronfeld teaches a processor-implemented method for three-dimensional (3D) weather display (Kronfeld column 8 lines 22-24: “weather cells identified in a series of radar volume scans. Individual weather cells may be, for example, 3-D regions of significant reflectivity”; column 10 line 60-61: “a 3-D weather profile of the weather near the aircraft”), comprising: 
receiving, from a 3D weather radar system, real-time 3D weather data within a 3D volume (Kronfeld Abstract: “processor configured to acquire first weather data for a first area extending from an aircraft from a weather radar system onboard the aircraft); 
instructing a display device to display the real-time 3D weather data (Kronfeld Abstract: “The processor is further configured to generate display data for display based on the correlated weather data where the display data is for a display area at least partially defined by the first and second areas, and provide the display data to a display system”); 
storing the time-stamped 3D weather data into a memory buffer (Kronfeld column 9 lines 12-14: “The weather radar system 202 may further include a processing circuit 204 including a processor 402 and a memory 404, one or more displays”; column 4 lines 20-23: “For example, the flight displays 104 may include a display configured to display a two-dimensional (2-D) image, a three dimensional (3-D) perspective image of terrain and/or weather information”); 
receiving, from a user input system, a weather request (Kronfeld column 6 lines 62-65: “the weather radar system 202 may request or direct that the terrestrial station 220 and the other aircraft 230, 240 direct a scan towards weather that is of interest to the aircraft 100”); 
constructing a weather data loop that is a function of the weather request, by extracting time-stamped 3D weather data from the memory buffer (Kronfeld column 6 lines 21-24: “Data from the aircraft sensors 203 may be output to the processing circuit 204 for further processing and display, for input to the weather radar system 202”; column 11 lines 21-22: “The weather data may include a time of sensing data, such as a time stamp”); and 
generating display instructions to render the weather data loop on the display of the real-time 3D weather data (Kronfeld column 6 lines 31-34: “configure the collected data for display and to provide the data to the weather radar system 202 to be processed and used to control aspects of the weather radar system 202”); and 
at a display device, responsive to the display instructions, rendering the weather data loop on the display of the real-time 3D weather data (Kronfeld column 4 lines 20-23: “For example, the flight displays 104 may include a display configured to display a two-dimensional (2-D) image, a three dimensional (3-D) perspective image of terrain and/or weather information”).
Kronfeld does not teach weather replay; and render the weather data loop, as a simultaneously and continuously replaying overlay.
Cornell teaches render the weather data loop, as a simultaneously and continuously replaying overlay (Cornell paragraph [0015]: “The raw data 108 is processed by the data processing module 114 to generate 2D objects 118 and 3D objects 122. The interaction module 116 interacts with the 3 D AR-D WR hardware 126 to present 4DAR-DWR visualization 132 (3D rendering and 4D animation) for the user 146, which may be in real-time (e.g., there may be at most a 30-40 second delay between when the 4D AR-DWR visualization 132 is presented and when the raw data 108 was collected”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the processor-implemented method for three-dimensional (3D) weather display taught by Kronfeld to include rendering the weather data loop, as a simultaneously and continuously replaying overlay of Cornell in order “to provide information to the flight crew, thereby increasing visual range and enhancing decision-making abilities” (Kronfeld column 3 lines 52-54). As in the processor-implemented method for three-dimensional (3D) weather display of Kronfeld, it is within the capabilities of one of ordinary skill in the art to render the weather data loop, as a simultaneously and continuously replaying overlay taught by Cornell with the predicted result of increasing visual range and enhancing decision-making abilities of the crew as needed in Kronfeld.
Neither Kronfeld nor Cornell teach weather replay.
Gupta teaches weather replay (Gupta paragraph [0062]: “play button 416 plays map frames with current and predicted weather data. Forward/rewind button 418 permits user 102 to forward or replay map frames. Preferences 420, among other functionalities, allow users to choose weather data layers that are superimposed on map 400”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the processor-implemented method for three-dimensional (3D) weather display taught in combination by Kronfeld and Cornell to include weather replaying of Gupta in order “to provide information to the flight crew, thereby increasing visual range and enhancing decision-making abilities” (Kronfeld column 3 lines 52-54). As in the processor-implemented method for three-dimensional (3D) weather display taught in combination by Kronfeld and Cornell, it is within the capabilities of one of ordinary skill in the art to replay weather data as taught by Gupta with the predicted result of increasing visual range and enhancing decision-making abilities of the crew as needed in Kronfeld. 
Examiner’s note: It should be specifically mentioned that  the visual data excerpt replay is a common practice in the visual display art and one of ordinary skills in the radar art before the effective date of the claimed invention would recognize that incorporating this common feature into the weather radar visualization would produce predictable results of improving the decision-making in the aircraft cockpit. 

In regards of claim 8 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 7. 
Kronfeld further teaches constructing the weather data loop comprises identifying a spatial extent and a duration of time and extracting the time-stamped 3D weather data from the memory buffer that matches the respective spatial extent and the respective duration of time (Kronfeld column 7 lines 54-58: “the weather data may include radar data containing any of the data types described herein, including location information, motion vector data, time of sensing information, or measured parameter values for a weather condition 390”; column 8 lines 29-36: “Weather components with calculated centroids may be vertically correlated into a cell with an established centroid. Such weather cell data may also include individual data points and trends for each weather cell. For example, current weather cell location may be provided with azimuth, range, direction, and speed information, such as a motion vector using polar and/or Cartesian coordinates along with an estimate of any tracking errors”; column 14 lines 12-14 and 17-19: “Processor 402 may also receive a temperature parameter 450, an azimuth 451, a location 452, a date 453, a time 454, and a flight plan 455… In some embodiments, parameters 450, 451, 452, 453, 454 and 455 may be computed by processor 402 using data stored in memory 404”).

In regards of claim 9 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 8. 
Kronfeld further teaches the weather request is any of: a selected subset of the 3D volume, a selected time frame, a selected altitude, and a selected point of view (Kronfeld column 6 lines 56-62: “In some embodiments, systems aboard the aircraft 100 and/or the other aircraft 230, 240 may scan in specific areas based on further processing and/or analysis of the received data. In some embodiments, the external source may request or direct the aircraft 100 and/or the other aircraft 230, 240 via the communication system 208 to scan in specific areas”). 

In regards of claim 10 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 9. 
Kronfeld further teaches at the display device, displaying the real-time 3D weather data using a first visualization format; and 
rendering the weather data loop using a second visualization format that is different than the first visualization format (Kronfeld column 7 lines 54-66: “the weather data may include radar data containing any of the data types described herein, including location information, motion vector data, time of sensing information, or measured parameter values for a weather condition 390. The location information may be in, for example, a format based on azimuth, elevation, and range from the radar system or another fixed reference point, in a rectangular grid format, a polygon grid format, a georegistered format, or other format. In some embodiments, the information may be based on coordinates of vertices with reference to a grid (e.g., a latitude, longitude, and elevation grid). In some embodiments, the radar data may be based on a representation of range and azimuth”).

In regards of claim 11 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 10. 
Kronfeld further teaches receiving from an external source, external data comprising one or more of: 
the real-time 3D weather data, 3D traffic data, EVS data (Kronfeld column 5 lines 63-67 and column 6 lines 1-2: “In some embodiments, the weather radar system 202 is configured to receive weather data via the communication system 208 and the processing circuit 204 from external systems, such as ground-based weather radar systems (e.g., the terrestrial station 220), satellite systems, and the systems of other aircraft (e.g., other aircraft 230, 240)”; column 12 lines 63-67: “the aircraft 100 may receive a new route or new directions from the terrestrial station 220 or another remote source. For example, communication system 208 may be configured to receive route data as part of the weather data transmitted by the terrestrial station 220”); and 
wherein the processor is further programmed for: determining a point of view of the external source (Kronfeld column 3 lines 5-12: “For example, components of the weather radar control system may be ground-based such that weather data may be acquired and/or processed on the ground and uplinked to display systems (e.g., built-in display, an electronic flight bag, tablet computer) on board an aircraft or otherwise communicated to an aircraft pilot for processing and/or analysis”;  column 11 lines 65-67 and column 12 lines 1-2: “The correlation module 426 correlates the data from the two (or more) sources using relative position information contained within each data structure”); and 
generating instructions for the display device to integrate into the display of the real-time 3D weather data the external data (Kronfeld column 6 lines 29-42: “Data collected from external systems (e.g., the terrestrial station 220) may also be processed by the processing circuit 204 to configure the collected data for display and to provide the data to the weather radar system 202 to be processed and used to control aspects of the weather radar system 202. 
The weather radar system 202 may be a system for detecting weather patterns. Detected weather patterns may be communicated to the electronic display system 206 for display to the flight crew. Data received from an external station (e.g., the terrestrial station 220, a satellite system, the other aircraft 230, 240) may be displayed on the display system 206.”); 
wherein a communications system is operable for receiving from an on-board source, on-board source data comprising one or more of: 
the real-time 3D weather data, 3D traffic data, EVS sensor data and other sensor data (Kronfeld column 7 lines 6-11: “The aircraft communications system 300 may facilitate communications among the aircraft 100 having the weather radar system 202 onboard, a ground-based data center (e.g., the terrestrial station 220), a satellite 310, and other aircraft (e.g., the other aircraft 230, 240)”; column 11 lines 15-20: “The weather data may also be from another weather radar source or data from an onboard weather radar system operating at a different frequency, such as a millimeter frequency, a Ka band frequency, or a W band frequency. In some embodiments, the weather data may be from a nonradar airborne source (a LIDAR source, an infrared source)”); and 
wherein the processor is further for: 
determining the point of view of the external source further based on the on-board source data (Kronfeld column 12 lines 11-29: “The points of interest may correspond with one or more weather threat areas (e.g., one or more weather cells outside the range of the antenna 410). In another example, the correlation module 426 may identify differences in radar returns for the same area from two or more sources, and may reconcile the differences. In some embodiments, the correlation module 426 is configured to determine and/or select a distance or planning horizon to correlate the weather data received from an external source with weather data acquired by a weather radar system onboard the aircraft 100. In some embodiments, the correlation module 426 determines the distance horizon based on datalink weather usage guidelines known in the art. For example, in some embodiments, the correlation module 426 is configured to determine at least one of a particular product to use, a type of weather indicator to display, and a type of weather data needed for a particular distance away from the aircraft 100 based on at least one of a mission phase, a planning horizon/distance, and an available
datalink product”).

In regards of claim 12 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 11. 
Kronfeld further teaches receiving time stamped data from the external source; receiving time stamped data from the on-board source (Kronfeld column 14 lines 40-43: “The weather data is packaged such that it can be correlated with radar return data acquired by a weather radar system onboard the aircraft 100. For example, the weather data may be associated with an identifier”; column 1 lines 19-22: “Weather radar systems, including those onboard an aircraft, may receive supplemental data from external sources to supplement the information captured by the onboard weather radar system”); and 
integrating the time stamped data from the external source and time stamped data from the on-board source into the weather data loop (Kronfeld column 10 lines 46-53: “In some embodiments, the processor 402 may merge or cross qualify portions, or ranges, of the radar returns or weather data of several different sources, including weather data from one or more remote sources (e.g., the terrestrial station 220, the satellite 310, the other aircraft 230, 240), so that a composite or fused image may be presented to the pilot based upon the several weather data sources”; column 13 lines 47-51: “Weather imaging module 430 may generally be configured to utilize weather data from radar return data 420 and remote source weather data 422 to provide individual, composite, fused, or overlay image data indicative of a weather condition for display on display”).

Regarding claim 13, Kronfeld teaches a three-dimensional (3D) weather display system (Kronfeld column 9 lines 12-14: “The weather radar system 202 may further include a processing circuit 204 including a processor 402 and a memory 404, one or more displays”; column 4 lines 20-23: “For example, the flight displays 104 may include a display configured to display a two-dimensional (2-D) image, a three dimensional (3-D) perspective image of terrain and/or weather information”), the 3D weather display system comprising: 
a display device configured to render a horizontal navigation display and a vertical situation display (Kronfeld column 4 lines 25-27: “Other views of terrain and/or weather information may also be provided (e.g., plan view, horizontal view, vertical view)”); 
a memory buffer (Kronfeld column 9 lines 12-14: “The weather radar system 202 may further include a processing circuit 204 including a processor 402 and a memory 404, one or more displays”); 
a control module for receiving the real-time 3D weather data within a 3D volume from a 3D weather radar system, generating display instructions for the display device to render the real-time 3D weather data, and storing the real-time 3D weather data in the memory buffer (Kronfeld Abstract: “The processor is further configured to generate display data for display based on the correlated weather data where the display data is for a display area at least partially defined by the first and second areas, and provide the display data to a display system”; column 6 lines 31-34: “configure the collected data for display and to provide the data to the weather radar system 202 to be processed and used to control aspects of the weather radar system 202”); 
the control module responsive to the weather request prescribed by a user extracting time-stamped 3D weather data from the memory buffer to construct a weather data loop (Kronfeld column 6 lines 21-24: “Data from the aircraft sensors 203 may be output to the processing circuit 204 for further processing and display, for input to the weather radar system 202”; column 11 lines 21-22: “The weather data may include a time of sensing data, such as a time stamp”; column 14 lines 12-14 and 17-19: “Processor 402 may also receive a temperature parameter 450, an azimuth 451, a location 452, a date 453, a time 454, and a flight plan 455… In some embodiments, parameters 450, 451, 452, 453, 454 and 455 may be computed by processor 402 using data stored in memory 404”); and 
the control module generating display instructions to render the weather data loop on the display of the real-time 3D weather data (Kronfeld column 6 lines 31-34: “configure the collected data for display and to provide the data to the weather radar system 202 to be processed and used to control aspects of the weather radar system 202”); and 
the display device rendering the weather data loop and the real-time 3D weather data in accordance with the display instructions (Kronfeld column 4 lines 20-23: “For example, the flight displays 104 may include a display configured to display a two-dimensional (2-D) image, a three dimensional (3-D) perspective image of terrain and/or weather information”).
Kronfeld does not teach a memory buffer configured to store real-time 3D weather data for a duration of time referred to as a time span;
weather replay request; 
the weather request that includes a selected subset of the 3D volume or a selected time frame from among the time span, the weather replay request prescribed by a user; 
the control module, responsive to the weather request and render the weather data loop, as a simultaneously and continuously replaying overlay.
Cornell teaches a memory buffer configured to store real-time 3D weather data for a duration of time referred to as a time span (Cornell paragraph [0019]: “In some embodiments the database 106 may store the raw data 108 in a geographical hash storage system that enables quicker access to the raw data 108”; paragraph [0033]: “FIG. 3 illustrates a 4D AR-DWR visualization 300 in accordance with some embodiments illustrated in FIG. 3 is user 146, AR-DWR hardware 126, 4D AR-DWR visualization 302, time select 304 (time span), scene options 306, weather 308, real-world objects 310, weather alert 312, map 314”); 
The weather request that includes a selected subset of the 3D volume or a selected time frame from among the time span, (Cornell Paragraph [0030]: “In some embodiments, users 146 may share the 4D AR-DWR visualization 132 with a same set of coordinates, so that the 3D rendering of the 3D objects 122 is based on the same coordinate system. The feature 164 may include an area 166. The feature 164 may be an area of the 4D AR-DWR visualization 132 selected by the user 146. The features 164 may be stored using a geographical hash to enable quicker retrieval. In some embodiments, the feature 164 may be selected and changed into a weather alert 142” Examiner’s note: One skilled in the Art before the effective date of the claimed invention would appreciate that “the 4D AR-DWR visualization” implies the corresponding “time span” for the rendered data set; Claim 2: “retrieving additional weather radar data from the weather radar, wherein the additional radar data is for a current time; generating additional 2D polygons from the additional weather radar data; and sending the additional 2D polygons to the AR weather radar visualization system for the AR weather radar system to present additional 3D rendering of the additional 2D polygons, wherein the 2D polygons are generated a real-time threshold before the current time”; claim 11: “receiving a request from the AR weather radar visualization system for weather radar data within an area of a cube, wherein the area of the cube is within the area of coverage”) the request prescribed by a user (paragraph [0026]: “The interaction module 116 may respond to interactions 148 from the user”);
the control module, responsive to the weather request and render the weather data loop, as a simultaneously and continuously replaying overlay (Cornell paragraph [0026]: “The interaction module 116 may control the 3D ARDWR hardware 126. In some embodiments, the 3D ARDWR hardware 126 may control the generation of the 4D AR-DWR visualization 132 by making calls (e.g., interactions 148) to the AR-DWR module 112. An example interaction 148 may be a selection of an area of the 4D AR-DWR visualization 132 for greater detail with the response 148 being greater detail in the 2D objects 118 and/or 3D objects 124 so that great detail may be displayed for an area of the 4D AR-DWR visualization 132”; paragraph [0015]: “The raw data 108 is processed by the data processing module 114 to generate 2D objects 118 and 3D objects 122. The interaction module 116 interacts with the 3 D AR-D WR hardware 126 to present 4DAR-DWR visualization 132 (3D rendering and 4D animation) for the user 146, which may be in real-time (e.g., there may be at most a 30-40 second delay between when the 4D AR-DWR visualization 132 is presented and when the raw data 108 was collected”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the three-dimensional (3D) weather display system taught by Kronfeld to include a memory buffer configured to store real-time 3D weather data for a duration of time referred to as a time span;
the weather request that includes a selected subset of the 3D volume or a selected time frame from among the time span, the weather replay request prescribed by a user; 
the control module, responsive to the weather request and render the weather data loop, as a simultaneously and continuously replaying overlay of Cornell in order “to provide information to the flight crew, thereby increasing visual range and enhancing decision-making abilities” (Kronfeld column 3 lines 52-54). As in the three-dimensional (3D) weather display system of Kronfeld, it is within the capabilities of one of ordinary skill in the art to a memory buffer configured to store real-time 3D weather data for a duration of time referred to as a time span;
the weather request that includes a selected subset of the 3D volume or a selected time frame from among the time span, the weather replay request prescribed by a user; 
the control module, responsive to the weather request and render the weather data loop, as a simultaneously and continuously replaying overlay taught by Cornell with the predicted result of increasing visual range and enhancing decision-making abilities of the crew as needed in Kronfeld.
Neither Kronfeld nor Cornell teach weather replay request.
Gupta teaches weather replay request (Gupta paragraph [0062]: “play button 416 plays map frames with current and predicted weather data. Forward/rewind button 418 permits user 102 to forward or replay map frames. Preferences 420, among other functionalities, allow users to choose weather data layers that are superimposed on map 400”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the three-dimensional (3D) weather display system taught in combination by Kronfeld and Cornell to include weather replay request of Gupta in order “to provide information to the flight crew, thereby increasing visual range and enhancing decision-making abilities” (Kronfeld column 3 lines 52-54). As in the three-dimensional (3D) weather display system taught in combination by Kronfeld and Cornell, it is within the capabilities of one of ordinary skill in the art to replay weather data as taught by Gupta with the predicted result of increasing visual range and enhancing decision-making abilities of the crew as needed in Kronfeld.

In regards of claim 14 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 13. 
Kronfeld further teaches the control module constructs the weather data loop by identifying, from the weather replay request, a spatial extent and a duration of time, and extracting the time-stamped 3D weather data from the memory buffer that matches the respective spatial extent and the respective duration of time (Kronfeld column 7 lines 54-58: “the weather data may include radar data containing any of the data types described herein, including location information, motion vector data, time of sensing information, or measured parameter values for a weather condition 390”; column 8 lines 29-36: “Weather components with calculated centroids may be vertically correlated into a cell with an established centroid. Such weather cell data may also include individual data points and trends for each weather cell. For example, current weather cell location may be provided with azimuth, range, direction, and speed information, such as a motion vector using polar and/or Cartesian coordinates along with an estimate of any tracking errors”; column 14 lines 12-14 and 17-19: “Processor 402 may also receive a temperature parameter 450, an azimuth 451, a location 452, a date 453, a time 454, and a flight plan 455… In some embodiments, parameters 450, 451, 452, 453, 454 and 455 may be computed by processor 402 using data stored in memory 404”).

In regards of claim 15 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 14. 
Kronfeld further teaches the weather replay request further includes any of: a selected altitude and a selected point of view (Kronfeld column 4 lines 29-31: “Graphical representations of weather or terrain may include an indication of altitude of the weather or terrain or the altitude relative to an aircraft” column 6 lines 56-62: “In some embodiments, systems aboard the aircraft 100 and/or the other aircraft 230, 240 may scan in specific areas based on further processing and/or analysis of the received data. In some embodiments, the external source may request or direct the aircraft 100 and/or the other aircraft 230, 240 via the communication system 208 to scan in specific areas”).

In regards of claim 16 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 15. 
Kronfeld further teaches the display device further: displays the real-time 3D weather data using a first visualization format; and renders the weather data loop using a second visualization format that is different than the first visualization format (Kronfeld column 7 lines 54-66: “the weather data may include radar data containing any of the data types described herein, including location information, motion vector data, time of sensing information, or measured parameter values for a weather condition 390. The location information may be in, for example, a format based on azimuth, elevation, and range from the radar system or another fixed reference point, in a rectangular grid format, a polygon grid format, a georegistered format, or other format. In some embodiments, the information may be based on coordinates of vertices with reference to a grid (e.g., a latitude, longitude, and elevation grid). In some embodiments, the radar data may be based on a representation of range and azimuth”).

In regards of claim 17 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 16. 
Kronfeld further teaches the control module: receiving from an external source, one or more of: real-time 3D weather data, 3D traffic data, and EVS data (Kronfeld column 5 lines 63-67 and column 6 lines 1-2: “In some embodiments, the weather radar system 202 is configured to receive weather data via the communication system 208 and the processing circuit 204 from external systems, such as ground-based weather radar systems (e.g., the terrestrial station 220), satellite systems, and the systems of other aircraft (e.g., other aircraft 230, 240)”; column 12 lines 63-67: “the aircraft 100 may receive a new route or new directions from the terrestrial station 220 or another remote source. For example, communication system 208 may be configured to receive route data as part of the weather data transmitted by the terrestrial station 220”); and 
wherein the processor is further programmed for: determining a point of view of the external source (Kronfeld column 11 lines 65-67 and column 12 lines 1-2: “The correlation module 426 correlates the data from the two (or more) sources using relative position information contained within each data structure”); and 
generating instructions for the display device to integrate into the display of the real-time 3D weather data the received real-time 3D weather data from the external source, modified by the point of view of the external source (Kronfeld column 6 lines 29-42: “Data collected from external systems (e.g., the terrestrial station 220) may also be processed by the processing circuit 204 to configure the collected data for display and to provide the data to the weather radar system 202 to be processed and used to control aspects of the weather radar system 202. 
The weather radar system 202 may be a system for detecting weather patterns. Detected weather patterns may be communicated to the electronic display system 206 for display to the flight crew. Data received from an external station (e.g., the terrestrial station 220, a satellite system, the other aircraft 230, 240) may be displayed on the display system 206.”). 

In regards of claim 18 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 17. 
Kronfeld further teaches the control module receiving from the external source, time stamped data (Kronfeld column 14 lines 40-43: “The weather data is packaged such that it can be correlated with radar return data acquired by a weather radar system onboard the aircraft 100. For example, the weather data may be associated with an identifier”; column 1 lines 19-22: “Weather radar systems, including those onboard an aircraft, may receive supplemental data from external sources to supplement the information captured by the onboard weather radar system”), and integrating into the weather data loop respective time-stamped data received from the external source (Kronfeld column 13 lines 47-51: “Weather imaging module 430 may generally be configured to utilize weather data from radar return data 420 and remote source weather data 422 to provide individual, composite, fused, or overlay image data indicative of a weather condition for display on display”).

In regards of claim 19 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 17. 
Kronfeld further teaches the external source is one of a plurality of external sources, and, for each external source of the plurality of external sources, the control module: determines a respective point of view and generates instructions for the display device to integrate into the display of the real-time 3D weather data the received real- time 3D weather data from the external source, modified by the respective point of view (Kronfeld column 5 lines 57-67, column 6 lines 1-2: “The communication system 208 may be configured to communicate with external systems, such as other aircraft 230, 240 and a terrestrial station 220. The weather radar system 202 may be configured to cast one or more radar signals from an aircraft mounted antenna, to receive returns, and to interpret the returns (e.g., for display to a user, for transmission to an external weather system). In some embodiments, the weather radar system 202 is configured to receive weather data via the communication system 208 and the processing circuit 204 from external systems, such as ground-based weather radar systems (e.g., the terrestrial station 220), satellite systems, and the systems of other aircraft (e.g., other aircraft 230, 240)”; column 12 lines 65-67, column 13 lines 1-3: “The correlation module 426 correlates the data from the two (or more) sources using relative position information contained within each data structure. Once the data is correlated, the correlation module 426 may determine the differences between the data sources”).

In regards of claim 20 Kronfeld, Cornell and Gupta teach the claimed invention as shown above for the claim 17. 
Kronfeld further teaches the communications system is further operable for receiving from an on-board source, one or more of: real-time 3D weather data, 3D traffic data, EVS sensor data and other sensor data (Kronfeld column 7 lines 6-11: “The aircraft communications system 300 may facilitate communications among the aircraft 100 having the weather radar system 202 onboard, a ground-based data center (e.g., the terrestrial station 220), a satellite 310, and other aircraft (e.g., the other aircraft 230, 240)”; column 11 lines 15-20: “The weather data may also be from another weather radar source or data from an onboard weather radar system operating at a different frequency, such as a millimeter frequency, a Ka band frequency, or a W band frequency. In some embodiments, the weather data may be from a nonradar airborne source (a LIDAR source, an infrared source)”); and 
wherein the processor is further for: determining the point of view of the external source based on received sensor data from the on-board source (Kronfeld column 12 lines 11-29: “The points of interest may correspond with one or more weather threat areas (e.g., one or more weather cells outside the range of the antenna 410). In another example, the correlation module 426 may identify differences in radar returns for the same area from two or more sources, and may reconcile the differences. In some embodiments, the correlation module 426 is configured to determine and/or select a distance or planning horizon to correlate the weather data received from an external source with weather data acquired by a weather radar system onboard the aircraft 100. In some embodiments, the correlation module 426 determines the distance horizon based on datalink weather usage guidelines known in the art. For example, in some embodiments, the correlation module 426 is configured to determine at least one of a particular product to use, a type of weather indicator to display, and a type of weather data needed for a particular distance away from the aircraft 100 based on at least one of a mission phase, a planning horizon/distance, and an available
datalink product”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Labbe et al. (Canadian Patent Publication CA2719952A1) teaches a system and method for dynamic data mining and distribution of maritime data;
Lee et al. (U.S. Patent 10318222B2) teaches an apparatus and method for screen display control in electronic device;
Tribbensee et al. (U.S. Patent 10320789B1) teaches a fast and secure way to fetch or post data and display it temporarily to a user;
Oransky et al. (U.S. Patent 9244167B1) teaches a long range weather information display system and method;
Daly (WIPO PCT Publication WO01/35121A1) teaches a weather incident prediction;
Gremmert et al. (U.S. Patent 6501392B2) teaches an aircraft weather information system;
Breiholz et al. (U.S. Patent 9535158B1) teaches a weather radar system and method with fusion of multiple weather information sources;
Weichbrod et al. (U.S. Patent 9810770B1) teaches an efficient retrieval of aviation data and weather over low bandwidth links;
Bryan et al. (U.S. Patent 8196168B1) teaches a method and apparatus for exchanging preferences for replaying a program on a personal video recorder;
Miller et al. (U.S. Patent Application Publication 2018/0268738A1) teaches a systems and methods for augmented reality-based service delivery;
Reitan, Jr. (U.S. Patent 5907568A) teaches an integrated precision approach radar display.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648